Exhibit 10.45


[Letterhead of The Coca-Cola Company]
 
 
COCA-COLA PLAZA


 
 
 
 
ATLANTA, GEORGIA


 
 
JAMES R. QUINCEY
 
 
ADDRESS REPLY TO:
PRESIDENT & CHIEF OPERATING OFFICER    
 
 
 P.O. BOX 1734
THE COCA-COLA COMPANY
 
 
ATLANTA, GA 30301
 
 
 
 
     __________
 
 
 
 
   +1-404 676-9980


 
 
 
 
FAX: +1-404 598-9980

                                
                            

                                                                                                                                                                                                                                                          


 
October 19, 2016


Barry Simpson
Atlanta, Georgia




Dear Barry,


We are delighted to confirm your new position as Chief Information Officer, Job
Grade 20, with an effective date of October 19, 2016. You will report to me. The
information contained in this letter provides details of your new position.


•
Your principal place of assignment will be Atlanta, Georgia.

 
•
Your annual base salary for your new position will be $460,000



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 20 is 85% of annual
base salary. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  The plan may be modified from
time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You are expected to continue to acquire and maintain share ownership pursuant to
the Company’s share ownership guidelines at a level equal to two times your base
salary. You will be asked to provide information in December each year on your
progress toward your ownership goal, and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.








--------------------------------------------------------------------------------

Exhibit 10.45


•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 at Job Grade 20 annually, subject to
taxes and withholding.



•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
This letter is provided as information and does not constitute an employment
contract.



Barry, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey toward the 2020 Vision.




Sincerely,




/s/ James R. Quincey


James R. Quincey
c:    Ceree Eberly
Shane Smith
Executive Compensation
GBS Executive Services




I, Barry Simpson, accept this offer:






Signature     /s/ Barry Simpson






Date:         10/24/16







